DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment/arguments filed on 01/26/2022 have been entered/considered. 
Claims 1-25 are pending.
Response to Arguments
Applicant’s remarks have been fully considered. But they are unpersuasive.
Remark 1 
Applicant argues that Thomas does not disclose "accessing a region validity bitmap table… the region validity bitmap table, in conjunction with a region validity counter table having counts of valid pages for each block, maintaining an indication of whether each logical to physical mapping table is involved in the garbage collection” because Thomas operates on a per-block basis and does not count valid pages.
Examiner disagrees.
First, Thomas teaches counting data at granularity of pages ([0042], The mapping table 502 stores mapping information, typically at a host data granularity of a cluster (where each cluster may be a 4 Kbyte chunk of data {pages}), that contains the current physical location of each logical data cluster… The full mapping table 502 is stored in non-volatile memory 504, but since it is typically large it is broken down into many smaller pieces {region}).
Second, Thomas teaches garbage collection is operated based counting valid pages, as shown in [0057], The least amount of valid data criterion may result in the controller 102 identifying a number of blocks with a same minimum amount of valid data. 
Thomas further teaches a structure already exists to hold valid data counts of blocks as shown in [0054], corresponding to Applicant’s {validity counter table having counts of valid pages for each block}. 
Third, Thomas further teaches "accessing a region validity bitmap table… the region validity bitmap table, in conjunction with a region validity counter table having counts of valid pages for each block, maintaining an indication of whether each logical to physical mapping table is involved in the garbage collection” as shown in [0045], wherein the bit in the entry of the LBA range data structure 608 {region validity bitmap table} associated with that specific range {region} is flipped from “0” to “1” to flag that LBA mapping information for that particular logical (LBA) address range {region} will be needed {logical to physical mapping table is involved} for that block from a mapping table if the data (e.g., 4 Kbyte chunk of data page) is associated with a particular range of LBAs {region} and it is the first time (e.g., region validity counter is increased from 0 to 1). 
Remark 2 
Applicant argues that “the combination of Thomas and Asano does not make obvious performing a garbage collection procedure for a NAND memory device using an updated second table to identify logical to physical mapping tables associated with the regions to involve in execution of the garbage collection procedure, where the updated second table is updated in response to updating a first table with respect to a count of valid pages” because Thomas is directed to block address entropy not directed to processing based on valid pages while Asano deals with a bit vector table not directed to block address entropy.

First, Thomas teaches evaluating validity counts as a first selection criterion for garbage collection candidates (Thomas, [0057], The selection may be based on a first selection criterion, where a set of closed blocks are initially identified that meet the first criterion (at step 804). For example, the first selection criterion may be all blocks having a least amount of valid data). Thomas teaches counting data at granularity of pages as discussed above in the response to Remark 1. Thomas further teaches maintaining the region validity bitmap table by evaluating validity counts as shown in [0045].
Therefore, both Thomas and Asano teach garbage collection based on counting valid data pages.
Second, Thomas further teaches a second selection criterion based on tracking the block address entropy of individual blocks by accessing LBA range data structure {region validity bitmap table} ([0058], From those closed blocks identified using the first selection criterion, the controller 102 may then utilize the block address entropy counter value for each respective one of the identified closed blocks and select the identified closed block with the lowest counter value as the source block (at 806). Once selected, the controller copies only the valid data from the selected source block to an open block (at 808) and then places the source block into a free block pool after copying all the valid data from the source block (at 810). Thomas further teaches the LBA range data structure is updated in conjunction with a region validity counter table having counts of valid pages for each block as shown in [0045]. 
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claim(s) 11-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thomas et al. (US 2018/0024920; hereinafter Thomas).
Regarding independent claim 11, Thomas teaches a method (Figs. 2, 5-10) comprising: choosing a source block of a NAND memory device for garbage collection in response to a triggering of a garbage collection procedure in the NAND memory device ([0022], as part of a garbage collection operation, the process of determining a source block from which to move valid data and generate a free block may be based on the absolute or comparative block address entropy value for closed blocks; [0056], a garbage collection process may be initiated by the controller detecting a garbage collection trigger (at 802). The trigger for initiating a garbage collection operation may be a drop in the number of free blocks below a minimum threshold number, or any of a number of other known garbage collection triggers), the NAND memory device arranged as a number of blocks, each block having a number of pages (Fig. 2B; [0040], The individual blocks are in turn divided for operational purposes into pages of memory cells, as illustrated in FIG. 4); 
accessing a region validity bitmap table corresponding to the source block, the region validity bitmap table structured as a table corresponding to logical to physical mapping tables, each logical to physical mapping table stored in a region of multiple regions in the NAND memory device (Fig. 6 & [0043]-[0044], generates and maintains a logical block address (LBA) range data structure 608 {second table} for each open block 606 in the NVM memory to track what LBA ranges {region} are associated with the data {data page} that is programmed in those open blocks. Each of the LBA range data structures 608 may be a bitmap where each entry 610 represents a predetermined range of LBA addresses of the total logical address range of the NVM system 100. In one implementation, each entry 610 is assigned to a respective one of a plurality of equal size pieces of the entire logical-to-physical mapping table that covers the full logical address range addressable in the NVM system), the region validity bitmap table, in conjunction with a region validity counter table having counts of valid pages for each block, maintaining an indication of whether each logical to physical mapping table is involved in the garbage collection ([0045], if the data is associated with a particular range of LBAs {region} and it is the first time {validity counter is increased from 0 to 1} that any data in that LBA range has been written to the particular open block 606, then the bit in the entry 610 of the LBA range data structure 608 associated with that specific range is flipped by the controller 102 from the default value (e.g. “0”) to an second value (e.g. “1”) to flag that LBA mapping information for that particular logical (LBA) address range {region} will be needed for that block from a mapping table. Any subsequent write of data that has a logical address in the same range as other data already written to the particular open block is ignored…The controller 102, via the block address entropy module 112, may store the LBA range data structure 608 for each open block 606 in RAM 116 (FIG. 2A) and periodically also store the LBA range data structures 608 in non-volatile memory, such as non-volatile memory 104;
[0046], there is one bit available for every mapping table piece {region} and the LBA range data structure has a one-to-one relationship of bits to mapping table pieces; 
[0053], counting all of the flipped bits in the LBA range data structure for the block, the block address entropy counter may keep a running total of flipped bits and thus be updated to increment the current total current number of flipped bits in the LBA range data structure each time a different entry has a bit flipped from the default state to the high state (e.g. from a 0 to a 1)); 
identifying a logical to physical mapping table indicated by the region validity bitmap table (
[0047], the value of the block address entropy counter 612 may represent the total number of pieces of the mapping table that need to be retrieved and parsed for that block (or an estimate of the number of mapping table pieces, in implementations where the LBA range data structure has fewer bits than the number of mapping table pieces) when the data in that block is later reviewed to determine what data in that block is valid, for example when an assessment is later made for garbage collection;
[0065], the reverse map may be a data structure 1002, such as a bitmap, that stores the physical block address 1004 and all of the LBAs associated with that physical block address 1006… a validity map which is costly in RAM and processing time to maintain is only selectively stored for those blocks for which garbage collection will benefit significantly from having it) as having one or more entries associated with one or more valid pages (
[0045], wherein the bit in the entry of the LBA range data structure 608 {region validity bitmap table} associated with that specific range {region} is flipped from “0” to “1” to flag that LBA mapping information for that particular logical (LBA) address range {region} will be needed {logical to physical mapping table is involved} for that block from a mapping table if the data (e.g., 4 Kbyte chunk of data page) is associated with a particular range of LBAs {region} and it is the first time (e.g., region validity counter is increased from 0 to 1;
[0058], From those closed blocks identified using the first selection criterion, the controller 102 may then utilize the block address entropy counter value for each respective one of the identified closed blocks and select the identified closed block with the lowest counter value as the source block (at 806)); 
loading the identified logical to physical mapping table into a random access memory ([0042], One or more of these mapping table pieces may be cached in local RAM 516; [0016], multiple different pieces of the mapping table will need to be retrieved from the non-volatile memory. In order to avoid a decrease in garbage collection performance that may occur when a RAM cache available for storing mapping information is less than the amount of mapping information, a method and system for tracking block mapping overhead is provided; [0047], the value of the block address entropy counter 612 may represent the total number of pieces of the mapping table that need to be retrieved and parsed for that block (or an estimate of the number of mapping table pieces, in implementations where the LBA range data structure has fewer bits than the number of mapping table pieces) when the data in that block is later reviewed to determine what data in that block is valid, for example when an assessment is later made for garbage collection; [0080], provides an indication of the number of different mapping table pieces, which may correspond to the predetermine different logical address ranges, will need to be called and stored in RAM in order to determine validity of data in those blocks…the block address entropy information may be used to select source blocks for garbage collection that have lower block address entropy); 
searching the identified logical to physical mapping table in the random access memory for a valid page ([0080], provides an indication of the number of different mapping table pieces, which may correspond to the predetermine different logical address ranges, will need to be called and stored in RAM in order to determine validity of data in those blocks…the block address entropy information may be used to select source blocks for garbage collection that have lower block address entropy); and 
loading the valid page into a destination block, the destination block being different from the source block ([0056], Once the garbage collection process is initiated, the garbage collection process includes selection by the controller 102 of a closed block as the source block from which valid data is to be moved to a destination block, so that the source block can subsequently be freed up and placed in a free block pool for the NVM system 100).
Regarding claim(s) 12, Thomas further teaches wherein the method includes updating the identified logical to physical mapping table after loading the valid page into the destination block ([0042], The mapping table 502 stores mapping information, typically at a host data granularity of a cluster (where each cluster may be a 4 Kbyte chunk of data), that contains the current physical location of each logical data cluster. The mapping table 502 allows all data to be retrieved when requested by the host… The pieces of the mapping table in RAM may contain updates that have yet to be committed to the full mapping table in non-volatile memory; [0018], the processor is further configured to update a LBA data range counter each time data in a different LBA range of the predetermined plurality of LBA ranges is first received for the open block or, upon completely filling the open block with received data).36  
Regarding claim(s) 13, Thomas further teaches wherein the method includes determining other valid pages from searching the identified logical to physical mapping table in the random access memory and loading the other valid pages into the destination block ([0080], allows a block address entropy value to be determined by determining how many different predetermined logical address ranges are utilized in data stored in each block. This in turn provides an indication of the number of different mapping table pieces, which may correspond to the predetermine different logical address ranges, will need to be called and stored in RAM in order to determine validity of data in those blocks…the block address entropy information may be used to select source blocks for garbage collection that have lower block address entropy; [0056], Once the garbage collection process is initiated, the garbage collection process includes selection by the controller 102 of a closed block as the source block from which valid data is to be moved to a destination block, so that the source block can subsequently be freed up and placed in a free block pool for the NVM system 100).5  
Regarding claim(s) 14, Thomas further teaches wherein the method includes: determining in the region validity bitmap table additional logical to physical mapping tables having entries of valid pages in the source block;10 loading the additional logical to physical mapping tables into the random access memory; searching the additional logical to physical mapping tables in the random access 15 memory for valid pages (
[0080], provides an indication of the number of different mapping table pieces, which may correspond to the predetermine different logical address ranges, will need to be called and stored in RAM in order to determine validity of data in those blocks…the block address entropy information may be used to select source blocks for garbage collection that have lower block address entropy;
[0065]-[0066], a validity map which is costly in RAM and processing time to maintain is only selectively stored for those blocks for which garbage collection will benefit significantly from having it…any blocks having a block address entropy metric above a certain threshold may have reverse maps stored, up to the available space allotted in the RAM 116); and loading valid pages from searching the additional logical to physical mapping tables into the destination block or another destination block (Fig. 8; [0056], the garbage collection process includes selection by the controller 102 of a closed block as the source block from which valid data is to be moved to a destination block, so that the source block can subsequently be freed up and placed in a free block pool for the NVM system 100;
 [0080], provides an indication of the number of different mapping table pieces, which may correspond to the predetermine different logical address ranges, will need to be called and stored in RAM in order to determine validity of data in those blocks…the block address entropy information may be used to select source blocks for garbage collection that have lower block address entropy).
Claim Rejections - 35 USC § 103
In the event a determination of the status of the application as subject to AIA  35 U.S.C. 102, 103, and 112 (or as subject to pre-AIA  35 U.S.C. 102, 103, and 112) is incorrect, any correction of the statutory basis for a rejection will not be considered a new ground of rejection if the prior art relied upon and/or the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-10 and 15-25 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas et al. (US 2018/0024920; hereinafter Thomas) in view of Asano et al. (US 2011/0202812; hereinafter Asano).
Regarding independent claim 1, Thomas teaches a method (Figs. 2, 5-10) comprising: managing a NAND memory device ([0037], The non-volatile memory cells may be any suitable non-volatile memory cells, including NAND flash memory cells and/or NOR flash memory cells in a two-dimensional and/or three-dimensional configuration), the NAND memory device having memory cells arranged as a number of blocks of memory cells, each block having a number of pages (Fig. 2B; [0040], The individual blocks are in turn divided for operational purposes into pages of memory cells, as illustrated in FIG. 4… a logical block is a virtual unit of address space defined to have the same size as a physical block. Each logical block may include a range of logical block addresses (LBAs) that are associated with data received from a host. The LBAs are then mapped to one or more physical blocks in the non-volatile memory system 100 where the data is physically stored), 
the NAND memory device having multiple regions, each region of the multiple regions associated with a logical to physical mapping table respective to the region (
[0033], logical block address (LBA) range data structures 119 that, as explained in greater detail below, track the number of different pieces of the mapping table {multiple regions} necessary for determining the validity of data in each respective closed non-volatile memory block (address entropy counters) and allow the counting of how many mapping table pieces are relevant to a particular open non-volatile memory block (LBA range data structures);
Fig. 5 & [0041]-[0042], The mapping table 502 {logical to physical mapping table} stores mapping information, typically at a host data granularity of a cluster (where each cluster may be a 4 Kbyte chunk of data) {page}, that contains the current physical location {physical page address} of each logical data cluster {logical page data}…The full mapping table 502 is stored in non-volatile memory 504, but since it is typically large it is broken down into many smaller pieces); 
Thomas teaches valid data count is dynamic ([0054], a structure already exists to hold valid data counts of blocks; [0059], the amount of valid data in the block may be dynamic). However, Thomas does not explicitly teach updating, in response to writing data to the NAND memory device, a count of valid pages of one of the blocks.
In an analogous art of garbage collection, Asano teaches 
updating, in response to writing data to the NAND memory device, a count of valid pages of one of the blocks (
[0037], The counter represents the total number of bit vectors whose values are “1”. Since a page whose corresponding bit vector has a value “1” is a valid page, the counter represents the number of valid pages in a logical block. In such a configuration, the bit vector table is updated each time the host requests writing of data;
[0049], in the case where a command (write command) requesting to write data with a specified logical block address is received from a host, the management table updating unit 65 refers to the forward-lookup table, updates the bit vector table, and further updates the forward-lookup table... The management table updating unit 65 increments the value of a counter of the number of valid pages in the logical block associated with the physical block including the page by 1).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention was made, with the teachings of Thomas and Asano before them, to improve Thomas’ dynamic valid page count with Asano’s updating valid page counter in response to writing data to the NAND memory device in order to dynamically track the amount of valid page count of each block and efficiently select a source block having small number of valid pages for garbage collection by retrieving the valid page count values quickly (Asano, [0050], By performing updating each time writing of data is performed, the bit vector table and the counter of the number of valid pages always indicate the locations of valid pages and the number thereof; [0077], when the bit width of an entry is large (320 bits in the example), it is difficult to calculate the number of bits in one cycle. Consequently, in the embodiment, the semiconductor memory device 50 updates the value of the counter of the number of valid pages shown in FIG. 5 in accordance with a change in the value of the bit vector. At the time of retrieving a logical block to be subjected to compaction, by retrieving an entry having the smallest number of the counter of valid pages in the bit vector table, the logical block is obtained. An entry in which the value of the counter of the number of valid pages is the smallest can be retrieved by once reading each of the values of the counters of the number of valid pages of entries related to all of logical blocks).
Thus, the combination of Thomas and Asano teaches 
Updating a second table writing data to the NAND memory device, [a count of valid pages of one of the blocks in a first table, the first table associated with one of the regions and its associated logical to physical mapping table, the first table having multiple counts with each count in the first table being a valid page count of the region for each block] (Asano, [0037],  As shown in FIG. 5, the bit vector table {first table} includes, for each logical block, the above-described logical block number as the index thereof, the bit vector associated with each page included in each of the physical blocks of the channels CH0 to CH4 associated with the logical block to which the logical block number is given, and a counter;
Thomas also teaches a structure already exists to hold valid data counts of blocks {validity counter table having counts of valid pages for each block} as shown in [0054], a structure already exists to hold valid data counts of blocks; [0059], the amount of valid data in the block may be dynamic so that the calculation of the composite metric may be a calculation made on-the-fly); 
updating a second table in response to and corresponding to the updated count in the first table and to the block, based on a status of the writing of the data, the second table having a bit for each count in the first table (Thomas, Fig. 6 & [0043]-[0044], generates and maintains a logical block address (LBA) range data structure 608 {second table} for each open block 606 in the NVM memory to track what LBA ranges are associated with the data that is programmed in those open blocks. Each of the LBA range data structures 608 may be a bitmap where each entry 610 represents a predetermined range of LBA addresses of the total logical address range of the NVM system 100; 
[0045], wherein the bit in the entry of the LBA range data structure 608 {region validity bitmap table; second table} associated with that specific range {region} is flipped from “0” to “1” to flag that LBA mapping information for that particular logical (LBA) address range {region} will be needed {logical to physical mapping table is involved} for that block from a mapping table if the data (e.g., 4 Kbyte chunk of data page) is associated with a particular range of LBAs {region} and it is the first time (e.g., region validity counter is increased from 0 to 1;
Thomas further teaches a structure already exists to hold valid data counts of blocks as shown in [0054], corresponding to Applicant’s {first table; validity counter table})
performing a garbage collection procedure for the NAND memory device using the updated second table to identify logical to physical mapping tables associated with the regions to involve in the execution of the garbage collection procedure (Thomas, [0058], From those closed blocks identified using the first selection criterion, the controller 102 may then utilize the block address entropy counter value for each respective one of the identified closed blocks and select the identified closed block with the lowest counter value as the source block (at 806). Once selected, the controller copies only the valid data from the selected source block to an open block (at 808) and then places the source block into a free block pool after copying all the valid data from the source block (at 810);
[0065]-[0066], a validity map which is costly in RAM and processing time to maintain is only selectively stored for those blocks for which garbage collection will benefit significantly from having it…any blocks having a block address entropy metric above a certain threshold may have reverse maps stored, up to the available space allotted in the RAM 116).
Regarding independent claim 5, Thomas teaches a method (Figs. 2, 5-10) comprising: … (Claim recites substantially the same limitations as in claim 1, and is therefore rejected for the same reasons set forth in the analysis of claim 1).
Additionally, Thomas teaches setting a bit in a second table corresponding to the updated count and to the block of the first counter table, based on a status of the writing to the logical address [0045], if the data is associated with a particular range of LBAs and it is the first time that any data in that LBA range has been written to the particular open block 606, then the bit in the entry 610 of the LBA range data structure 608 associated with that specific range is flipped by the controller 102 from the default value (e.g. “0”) to an second value (e.g. “1”) to flag that LBA mapping information for that particular logical (LBA) address range will be needed for that block from a mapping table. Any subsequent write of data that has a logical address in the same range as other data already written to the particular open block is ignored). 
Regarding independent claim 15, Thomas teaches an apparatus (Figs. 2, 5-10) comprising: a NAND memory device having an array of memory cells arranged as a number of blocks of memory, each block having a number of pages (Fig. 2B, [0037], [0040]); and firmware ([0024]-[0025], computer-readable medium that stores computer-readable program code (e.g., software or firmware) executable by the (micro)processors, logic gates, switches, an application specific integrated circuit (ASIC), a programmable logic controller, and an embedded microcontroller) including a flash translation layer structured to operate with a25 logical to physical mapping table ([0036], NVM system 100 illustrated in FIG. 2A include the media management layer 138, which performs wear leveling of memory cells of non-volatile memory die 104 and manages mapping tables and logical-to-physical mapping or reading tasks), …
(Claim recites substantially the same limitations as in claim 1, and is therefore rejected for the same reasons set forth in the analysis of claim 1).
The combination of Thomas and Asano teaches
each logical to physical mapping table region associated with a first table having a set of counters, the30 counters of each set equal in number to the number of blocks of the NAND device associated with the respective logical to physical mapping table region (Asano, [0037],  As shown in FIG. 5, the bit vector table {first table} includes, for each logical block, the above-described logical block number as the index thereof, the bit vector associated with each page included in each of the physical blocks of the channels CH0 to CH4 associated with the logical block to which the logical block number is given, and a counter; [0077], the semiconductor memory device 50 updates the value of the counter of the number of valid pages shown in FIG. 5 in accordance with a change in the value of the bit vector. At the time of retrieving a logical block to be subjected to compaction, by retrieving an entry having the smallest number of the counter of valid pages in the bit vector table, the logical block is obtained. An entry in which the value of the counter of the number of valid pages is the smallest can be retrieved by once reading each of the values of the counters {a set of counters} of the number of valid pages of entries related to all of logical blocks;
Thomas, [0033], logical block address (LBA) range data structures 119 that, as explained in greater detail below, track the number of different pieces of the mapping table {multiple regions} necessary for determining the validity of data in each respective closed non-volatile memory block (address entropy counters) and allow the counting of how many mapping table pieces are relevant to a particular open non-volatile memory block (LBA range data structures); [0054], a structure already exists to hold valid data counts of blocks; [0057], the first selection criterion may be all blocks having a least amount of valid data. The least amount of valid data criterion may result in the controller 102 identifying a number of blocks with a same minimum amount of valid data), 
In view of Asano, Thomas further teaches
and the flash translation layer structured to operate with a second table arranged to contain one or more indications of one or more logical to physical mapping37 table regions containing a mapping of one or more valid pages (Fig. 6 & [0043]-[0044], generates and maintains a logical block address (LBA) range data structure 608 {second table} for each open block 606 in the NVM memory to track what LBA ranges are associated with the data that is programmed in those open blocks. Each of the LBA range data structures 608 may be a bitmap where each entry 610 represents a predetermined range of LBA addresses of the total logical address range of the NVM system 100. In one implementation, each entry 610 is assigned to a respective one of a plurality of equal size pieces of the entire logical-to-physical mapping table that covers the full logical address range addressable in the NVM system; 
[0016], garbage collection performance may be adversely impacted when that particular block is selected as compared to another closed block that contains data over a narrower address range because multiple different pieces of the mapping table will need to be retrieved from the non-volatile memory. In order to avoid a decrease in garbage collection performance that may occur when a RAM cache available for storing mapping information is less than the amount of mapping information, a method and system for tracking block mapping overhead is provided; [0047], the value of the block address entropy counter 612 may represent the total number of pieces of the mapping table that need to be retrieved and parsed for that block (or an estimate of the number of mapping table pieces, in implementations where the LBA range data structure has fewer bits than the number of mapping table pieces) when the data in that block is later reviewed to determine what data in that block is valid, for example when an assessment is later made for garbage collection; [0080], provides an indication of the number of different mapping table pieces, which may correspond to the predetermine different logical address ranges, will need to be called and stored in RAM in order to determine validity of data in those blocks…the block address entropy information may be used to select source blocks for garbage collection that have lower block address entropy), updating of the second table being responsive to the first table ([0045], wherein the bit in the entry of the LBA range data structure 608 {region validity bitmap table} associated with that specific range {region} is flipped from “0” to “1” to flag that LBA mapping information for that particular logical (LBA) address range {region} will be needed {logical to physical mapping table is involved} for that block from a mapping table if the data (e.g., 4 Kbyte chunk of data page) is associated with a particular range of LBAs {region} and it is the first time (e.g., region validity counter is increased from 0 to 1)
the firmware including instructions, when executed by a controller, to enable operations ([0024], a computer-readable medium that stores computer-readable program code (e.g., software or firmware) executable by the (micro)processors, logic gates, switches, an application specific integrated circuit (ASIC), a programmable logic controller, and an embedded microcontroller, for example. The controller 102 can be configured with hardware and/or firmware to perform the various functions described) including conducting a garbage collection procedure in the NAND memory device based on the 5 one or more indications contained in the second table (Figs. 8-10; [0058]; [0047]).
Regarding independent claim 22, Thomas teaches a system (Figs. 2, 5-10) comprising: a host processor (Fig. 2, host); a NAND memory device communicatively coupled with the host processor (Fig. 2A, NVA 104 is communicatively coupled with the host; [0026]), the NAND 10 memory device having an array of memory cells arranged as a number of blocks of memory, each block having a number of pages (Fig. 2B; [0040]); and firmware ([0024]) including a flash translation layer structured to operate with a logical to15 physical mapping table ([0036], NVM system 100 illustrated in FIG. 2A include the media management layer 138, which performs wear leveling of memory cells of non-volatile memory die 104 and manages mapping tables and logical-to-physical mapping or reading tasks), …
(Claim recites substantially the same limitations as in claims 1 and 15, and is therefore rejected for the same reasons set forth in the analysis of claims 1 and 15).
The combination of Thomas and Asano further teaches
the firmware including instructions, when executed by a controller, that enable25 operations (Thomas, [0024]), the operations including: an increment or a decrement of a counter of the set of counters associated with a block of the number of blocks upon writing data to the memory array in which30 the data is associated with the block (
Asano, [0050], the management table updating unit 65 sets the value of the bit vector corresponding to the page at the physical block address stored in the entries of the forward-lookup table referred to for the logical block address specified by the write command to “0”. In addition, the management table updating unit 65 decrements by 1 the value of a counter which indicates the number of valid pages in the logical block with the physical block that includes the page. The management table updating unit 65 sets the value of the bit vector corresponding to the page to which the write target data is to be written to “1”, and increments by 1 the value of a counter of the number of valid pages in a logical block associated with the physical block that includes the page. By performing updating each time writing of data is performed, the bit vector table and the counter of the number of valid pages always indicate the locations of valid pages and the number thereof; Fig. 9, S10 & S11; [0057];
Thomas, [0054], a structure already exists to hold valid data counts of blocks; [0057], the first selection criterion may be all blocks having a least amount of valid data; [0059], the amount of valid data in the block may be dynamic); 
In view of Asano, Thomas further teaches and a setting of a bit in the second table in response to and corresponding to the incremented or decremented counter and the block, based on a status of the writing of the data ([0045], if the data is associated with a particular range of LBAs and it is the first time that any data in that LBA range has been written to the particular open block 606, then the bit in the entry 610 of the LBA range data structure 608 associated with that specific range is flipped by the controller 102 from the default value (e.g. “0”) to an second value (e.g. “1”) to flag that LBA mapping information for that particular logical (LBA) address range will be needed for that block from a mapping table).
Regarding claim(s) 2, 7 and 17, Asano further teaches wherein updating the count includes30 incrementing the count with writing for a logical address to the block for a first time and decrementing the count when writing for the logical address is to another block (Asano, Fig. 9, S10 & S11; [0057], the semiconductor memory device 50 refers to the bit vector table, sets the value of the bit vector corresponding to the page of the old physical block address stored in the DRAM 54 in step S5 to “0”, and decrements the value of the counter of the number of valid pages of the logical block associated with the physical block that includes the page by 1 (step S10). The old physical block address indicates a page to which data was previously written in association with the logical block address specified by the write command received in step S10. Further, the semiconductor memory device 50 sets the value of the bit vector corresponding to the page to which the write target data is written in step S7 to “1”, and increments the value of the counter of the number of valid pages of the logical block that includes the page by 1 (step S11). In such a manner, the semiconductor memory device 50 updates the bit vector table as the write target data is written).
Regarding claim(s) 3 and 19, Thomas further teaches upon triggering the garbage collection procedure, for a chosen source block for the garbage collection procedure, checking the second table correlated to the source block to identify which logical to physical mapping tables are involved in the garbage collection procedure (
Thomas, [0045], wherein the bit in the entry of the LBA range data structure 608 {region validity bitmap table} associated with that specific range {region} is flipped from “0” to “1” to flag that LBA mapping information for that particular logical (LBA) address range {region} will be needed {logical to physical mapping table is involved} for that block from a mapping table if the data (e.g., 4 Kbyte chunk of data page) is associated with a particular range of LBAs {region} and it is the first time (e.g., region validity counter is increased from 0 to 1; [0047], the value of the block address entropy counter 612 may represent the total number of pieces of the mapping table that need to be retrieved and parsed for that block (or an estimate of the number of mapping table pieces, in implementations where the LBA range data structure has fewer bits than the number of mapping table pieces) when the data in that block is later reviewed to determine what data in that block is valid, for example when an assessment is later made for garbage collection;
 [0058], From those closed blocks identified using the first selection criterion, the controller 102 may then utilize the block address entropy counter value for each respective one of the identified closed blocks and select the identified closed block with the lowest counter value as the source block (at 806). Once selected, the controller copies only the valid data from the selected source block to an open block (at 808) and then places the source block into a free block pool after copying all the valid data from the source block (at 810)).
Regarding claim(s) 4, Thomas further teaches wherein the method includes searching the identified logical to physical mapping tables to find valid pages and writing the found valid pages to a destination block different from the source block ([0056], Once the garbage collection process is initiated, the garbage collection process includes selection by the controller 102 of a closed block as the source block from which valid data is to be moved to a destination block, so that the source block can subsequently be freed up and placed in a free block pool for the NVM system 100; [0047], the value of the block address entropy counter 612 may represent the total number of pieces of the mapping table that need to be retrieved and parsed for that block (or an estimate of the number of mapping table pieces, in implementations where the LBA range data structure has fewer bits than the number of mapping table pieces) when the data in that block is later reviewed to determine what data in that block is valid, for example when an assessment is later made for garbage collection;
[0080], provides an indication of the number of different mapping table pieces, which may correspond to the predetermine different logical address ranges, will need to be called and stored in RAM in order to determine validity of data in those blocks…the block address entropy information may be used to select source blocks for garbage collection that have lower block address entropy).
Regarding claim(s) 6, in view of Thomas, Asano further teaches wherein the count having a value of zero represents zero number of valid pages in the block for the logical to physical mapping table corresponding to the count ([0057]).
Regarding claim(s) 8, Thomas further teaches wherein performing the garbage collection process includes: choosing a source block for the garbage collection procedure ([0033], track the number of different pieces of the mapping table necessary for determining the validity of data in each respective closed non-volatile memory block (address entropy counters) and allow the counting of how many mapping table pieces are relevant to a particular open non-volatile memory block (LBA range data structures); 
checking the second table, using the bit set in the second table, associated 10 with the source block to identify which logical to physical mapping table has a mapping of a valid page for the garbage collection procedure (
[0045], wherein the bit in the entry of the LBA range data structure 608 {region validity bitmap table} associated with that specific range {region} is flipped from “0” to “1” to flag that LBA mapping information for that particular logical (LBA) address range {region} will be needed {logical to physical mapping table is involved} for that block from a mapping table if the data (e.g., 4 Kbyte chunk of data page) is associated with a particular range of LBAs {region} and it is the first time (e.g., region validity counter is increased from 0 to 1; [0047], the value of the block address entropy counter 612 may represent the total number of pieces of the mapping table that need to be retrieved and parsed for that block (or an estimate of the number of mapping table pieces, in implementations where the LBA range data structure has fewer bits than the number of mapping table pieces) when the data in that block is later reviewed to determine what data in that block is valid, for example when an assessment is later made for garbage collection; [0080], provides an indication of the number of different mapping table pieces, which may correspond to the predetermine different logical address ranges, will need to be called and stored in RAM in order to determine validity of data in those blocks…the block address entropy information may be used to select source blocks for garbage collection that have lower block address entropy); 
loading the identified logical to physical mapping table into a random access memory ([0016], garbage collection performance may be adversely impacted when that particular block is selected as compared to another closed block that contains data over a narrower address range because multiple different pieces of the mapping table will need to be retrieved from the non-volatile memory. In order to avoid a decrease in garbage collection performance that may occur when a RAM cache available for storing mapping information is less than the amount of mapping information, a method and system for tracking block mapping overhead is provided; 
[0042], One or more of these mapping table pieces may be cached in local RAM 516, but the RAM size or allocation of space to mapping data in the RAM may permit only one or less than all of the mapping pieces to be cached at any particular point in time); 15and 
searching the identified logical to physical mapping table in the random access memory to find the valid page for writing to a source garbage collection block ([0047], the value of the block address entropy counter 612 may represent the total number of pieces of the mapping table that need to be retrieved and parsed for that block (or an estimate of the number of mapping table pieces, in implementations where the LBA range data structure has fewer bits than the number of mapping table pieces) when the data in that block is later reviewed to determine what data in that block is valid, for example when an assessment is later made for garbage collection; [0056], Once the garbage collection process is initiated, the garbage collection process includes selection by the controller 102 of a closed block as the source block from which valid data is to be moved to a destination block, so that the source block can subsequently be freed up and placed in a free block pool for the NVM system 100; [0080]).20  
Regarding claim(s) 9, Thomas further teaches wherein the method includes iteratively (Fig. 8, step 812): checking the second table to identify another logical to physical mapping table having indications of a valid page for the garbage collection procedure; loading the identified other logical to physical mapping table into the random access memory; and searching the identified other logical to physical mapping table in the random access  memory to find valid pages for writing to the source garbage collection block or another source garbage collection block (Claim recites substantially the same limitations as in claim 8, and is therefore rejected for the same reasons set forth in the analysis of claim 8).35  
Regarding claim(s) 10, Thomas further teaches wherein the second table is divided into chunks and each chunk corresponds to a respective block of the number of blocks (Fig. 5 & [0041]-[0042], The mapping table 502 stores mapping information, typically at a host data granularity of a cluster (where each cluster may be a 4 Kbyte chunk of data), that contains the current physical location of each logical data cluster…The full mapping table 502 is stored in non-volatile memory 504, but since it is typically large it is broken down into many smaller pieces).
Regarding claim(s) 16, the combination of Thomas and Asano further teaches wherein the second table contains a bit for each counter of the first table (Thomas, Fig. 6 & [0043]-[0044], generates and maintains a logical block address (LBA) range data structure 608 {second table} for each open block 606 in the NVM memory to track what LBA ranges are associated with the data that is programmed in those open blocks. Each of the LBA range data structures 608 may be a bitmap where each entry 610 represents a predetermined range of LBA addresses of the total logical address range of the NVM system 100. In one implementation, each entry 610 is assigned to a respective one of a plurality of equal size pieces of the entire logical-to-physical mapping table that covers the full logical address range addressable in the NVM system; 
[0045], if the data is associated with a particular range of LBAs and it is the first time that any data in that LBA range has been written to the particular open block 606, then the bit in the entry 610 of the LBA range data structure 608 associated with that specific range is flipped by the controller 102 from the default value (e.g. “0”) to an second value (e.g. “1”) to flag that LBA mapping information for that particular logical (LBA) address range will be needed for that block from a mapping table), 
the firmware including instructions, when executed by a controller, that enable operations (Thomas, [0024]-[0025]), the operations including: 10an increment or a decrement of a counter of the set of counters associated with a block of the number of blocks upon writing data to the memory array in which the data is associated with the block (Asano, Fig. 9, S10 & S11; [0057], the semiconductor memory device 50 refers to the bit vector table, sets the value of the bit vector corresponding to the page of the old physical block address stored in the DRAM 54 in step S5 to “0”, and decrements the value of the counter of the number of valid pages of the logical block associated with the physical block that includes the page by 1 (step S10). The old physical block address indicates a page to which data was previously written in association with the logical block address specified by the write command received in step S10. Further, the semiconductor memory device 50 sets the value of the bit vector corresponding to the page to which the write target data is written in step S7 to “1”, and increments the value of the counter of the number of valid pages of the logical block that includes the page by 1 (step S11). In such a manner, the semiconductor memory device 50 updates the bit vector table as the write target data is written); and a setting of a bit in the second table corresponding to the incremented or 15decremented counter and the block, based on a status of the writing of the data (Thomas, [0045], if the data is associated with a particular range of LBAs and it is the first time that any data in that LBA range has been written to the particular open block 606, then the bit in the entry 610 of the LBA range data structure 608 associated with that specific range is flipped by the controller 102 from the default value (e.g. “0”) to an second value (e.g. “1”) to flag that LBA mapping information for that particular logical (LBA) address range will be needed for that block from a mapping table).  
Regarding claim(s) 18 and 23, Thomas further teaches wherein the second table is divided in chunks and each chunk corresponds to a block on the NAND memory device (Fig. 6 & [0043]-[0044], generates and maintains a logical block address (LBA) range data structure 608 {second table} for each open block 606 in the NVM memory to track what LBA ranges are associated with the data that is programmed in those open blocks. Each of the LBA range data structures 608 may be a bitmap where each entry 610 represents a predetermined range of LBA addresses of the total logical address range of the NVM system 100. In one implementation, each entry 610 is assigned to a respective one of a plurality of equal size pieces of the entire logical-to-physical mapping table that covers the full logical address range addressable in the NVM system). 25  
Regarding claim(s) 19 and 24, Thomas further teaches wherein the operations include management of a garbage collection procedure such that, upon triggering the garbage collection procedure, each chunk for each block chosen as a source block for the garbage collection procedure is checked to identify which logical to physical mapping table regions are involved in the garbage collection procedure ([0056], Once the garbage collection process is initiated, the garbage collection process includes selection by the controller 102 of a closed block as the source block from which valid data is to be moved to a destination block, so that the source block can subsequently be freed up and placed in a free block pool for the NVM system 100; [0080], allows a block address entropy value to be determined by determining how many different predetermined logical address ranges are utilized in data stored in each block. This in turn provides an indication of the number of different mapping table pieces, which may correspond to the predetermine different logical address ranges, will need to be called and stored in RAM in order to determine validity of data in those blocks…the block address entropy information may be used to select source blocks for garbage collection that have lower block address entropy).30  
Regarding claim(s) 20 and 25, Thomas further teaches wherein the apparatus includes a random access memory configured to individually receive the identified logical to physical mapping table regions for search of valid pages to copy to a destination block in the garbage collection procedure ([0056], Once the garbage collection process is initiated, the garbage collection process includes selection by the controller 102 of a closed block as the source block from which valid data is to be moved to a destination block, so that the source block can subsequently be freed up and placed in a free block pool for the NVM system 100;
[0080], Generation of temporary LBA range data structures for open blocks that are then deleted when those blocks are fully programmed allows a block address entropy value to be determined by determining how many different predetermined logical address ranges are utilized in data stored in each block. This in turn provides an indication of the number of different mapping table pieces, which may correspond to the predetermine different logical address ranges, will need to be called and stored in RAM in order to determine validity of data in those blocks…the block address entropy information may be used to select source blocks for garbage collection that have lower block address entropy).38  
Regarding claim(s) 21, Thomas further teaches wherein the array of memory cells is arranged as a three-dimensional structure of strings of memory cells with memory cells vertically stacked in each string ([0070], The semiconductor memory elements located within and/or over a substrate may be arranged in two or three dimensions, such as a two-dimensional memory structure or a three-dimensional memory structure).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY C. CHAN whose telephone number is (571)272-9992.  The examiner can normally be reached on Monday - Friday 9 AM to 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on 571-272-3642.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TRACY C CHAN/            Primary Examiner, Art Unit 2138